DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending and presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/31/2020 and 08/02/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,258,660 (hereafter ‘660) in view of VOORHEES (US 2002/0110600 A1), IBARRA (US 2008/0014322 A1) and SHIMODA (US 2013/0196937 A1). 
Regarding instant claims 1-2 and 4, claim 1 of ‘660 recites a method comprising grinding dried olive leaves, and mixing grapes with the ground olive leaves and then extracting an olive leaf extract using an extraction solvent, wherein the extraction solvent is water, alcohol, or a combination thereof, and the extraction is performed at 70º C or higher.  Claim 2 of ‘660 recites that the amount of the olive leaves added with respect to the extraction solvent is not less than 15% by weight and not more than 35% by weight.   Claims 3 and 4 of ‘660 recites that the cultivar of the olive leaves is at least one selected from a group that includes Lucca, Mission, Nevadillo.
The claims of ‘660 do not specifically recite crushing at least a portion of dried olive bark and that the extraction solvent is 30% to 50% 1,3-butylene glycol.  The deficiencies are made up for by the teachings of Voorhees, Ibarra and Shimoda.
Voorhees is primarily directed towards a composition comprising olive leaf extract powder containing oleuropein (abstract).
Regarding instant claims 1 and 5-8, Voorhees teaches oleuropein is found in olives and the roots, leaves and bark of the olive tree (paragraph [0004]).
Ibarra is primarily directed towards a process in which olive polyphenol concentrate is obtained from by-product of olive oil extraction comprising the steps of mixing the by-product with a polar solvent to give a by-product/solvent mixture, and extracting polyphenols from the by-product/solvent mixture to give an olive polyphenols solution and extracted solids (abstract).
Regarding instant claim 1, Ibarra teaches that oleuropein is a polyphenol that is obtain from olives (paragraph [0007]).  Ibarra teaches a process for obtaining olive polyphenol concentrate that comprises mixing a by-product of olive oil extract with a polar solvent to form a by-product/solvent mixture and extracting polyphenols from the by-product/solvent mixture to give an olive polyphenol solution (paragraphs [0016-0018]).
Shimoda is primarily directed towards an AGE production inhibitor or the like, which contains extract of cherry tree which contains plenty of polyphenol (abstract and paragraph [0019]).  
Regarding instant claims 1 and 3, Shimoda teaches extract of plant parts including leaf, trunk and other parts (paragraph [0085]) to obtain polyphenol (paragraphs [0095] and [0096]).  Shimoda teaches extraction using polar solvent which includes 1,3-butylene glycol (paragraph [0086]).  Shimoda teaches using aqueous alcohol as an extracting solvent, where the concentration of alcohol is 25 to 50 wt %, where if the level of alcohol concentration is below 20 wt %, it will be hard to get a high level of active substance and if the concentration of alcohol is over 50 wt %, the yield will be low due to impurities or the like (paragraph [0088]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce olive extract having polyphenol including oleuropein using a method comprising crushing dried olive bark, and extract olive extract from the crushed dried olive bark with a polar solvent including aqueous 1,3-butylene glycol; wherein the olive bark belongs to at least one selected from a group that includes Lucca, Mission, Nevadillo; wherein the amount of the olive bark added with respect to the extraction solvent is not less than 15% by weight and not more than 35% by weight; wherein the amount of 1,3-butylene glycol in the aqueous 1,3-butylene glycol is 25 to 50 wt %; and wherein the extraction is performed at 70º C or higher.  The person of ordinary skill in the art would have been motivated to make those modifications because: 1) oleuropein can be obtained from including olive bark as taught by Voorhees, which one of ordinary skill in the art would substitute as the source to extract oleuropein; 2) particular water alcohol solvents suitable for extracting polyphenols includes aqueous  1,3-butylene glycol, wherein the concentration of alcohol (e.g. 1,3-butylene glycol) is 25 to 50 wt %, as taught by Shimoda, which one of ordinary skill would use and expect to be suitable to obtain olive extract with polyphenols including oleuropein.  The person of ordinary skill in the art would have reasonably expected success because claim 1 of ‘660 recites a method comprising grinding dried olive leaves, and mixing grapes with the ground olive leaves and then extracting an olive leaf extract using an extraction solvent, wherein the extraction solvent is water, alcohol, or a combination thereof, and the extraction is performed at 70º C or higher.  Claim 2 of ‘660 recites that the amount of the olive leaves added with respect to the extraction solvent is not less than 15% by weight and not more than 35% by weight.   Claims 3 and 4 of ‘660 recites that the cultivar of the olive leaves is at least one selected from a group that includes Lucca, Mission, Nevadillo.  Voorhees teaches oleuropein is found in olives and the roots, leaves and bark of the olive tree (paragraph [0004]).  Ibarra teaches that oleuropein is a polyphenol that is obtain from olives (paragraph [0007]).  Ibarra teaches a process for obtaining olive polyphenol concentrate that comprises mixing a by-product of olive oil extract with a polar solvent to form a by-product/solvent mixture and extracting polyphenols from the by-product/solvent mixture to give an olive polyphenol solution (paragraphs [0016-0018]).  Shimoda teaches extract of plant parts including leaf, trunk and other parts (paragraph [0085]) to obtain polyphenol (paragraphs [0095] and [0096]).  Shimoda teaches extraction using polar solvent which includes 1,3-butylene glycol (paragraph [0086]).  Shimoda teaches using aqueous alcohol as an extracting solvent, where the concentration of alcohol is 25 to 50 wt %, where if the level of alcohol concentration is below 20 wt %, it will be hard to get a high level of active substance and if the concentration of alcohol is over 50 wt %, the yield will be low due to impurities or the like (paragraph [0088]).
Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634